Citation Nr: 1437382	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions rendered in December 2010 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to service connection for hypertension, to include as secondary to sleep apnea, is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea had its onset during his active military service. 



CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides the claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for obstructive sleep apnea because it originated while he was serving on active duty.  Specifically, he asserts that, during service, he began to exhibit symptomatology associated with the sleep disorder, was treated for acute respiratory disease, and suffered nose and throat injuries when attacked on multiple occasions by another member of his unit.

In this case, there is no dispute that Veteran is competent to report symptoms of snoring, fatigue, and excessive daytime drowsiness he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Veteran also submitted supporting statements from multiple family members and co-workers asserting that they have personally witnessed him suffering from fatigue, daytime drowsiness, and well as snoring loudly while sleeping during the time period he was on active duty and after separation.  

In view of the totality of the evidence, including the current findings of sleep apnea, the competent and credible statements of the Veteran, family members, and co-workers concerning an in-service symptomatology and continuous sleep apnea symptoms since service, the unfavorable findings in the August 2010 VA examination report with January 2012 and July 2012 addendum VA medical opinions, and favorable findings in the private physician opinions dated in September 2011, October 2011, and October 2012, the Board has determined that the Veteran's current sleep apnea disability cannot be reasonably disassociated from his military service.  In fact, the Board has resolved reasonable doubt in favor of this Veteran and finds that it cannot accord greater probative weight to the VA medical opinions of record than to the opinions provided by private treatment providers.  Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Veteran asserted that his claimed hypertension was secondary to his service-connected sleep apnea.  A longitudinal review of the record reveals that the Veteran has been awarded service connection for sleep apnea.  Post-service VA treatment notes showed findings of elevated blood pressure without hypertension.  In a September 2011 statement, a private physician, C. B., M. D., opined that the Veteran has hypertension and that there was a 50 percent or better probability that the hypertension was secondary to the service-induced sleep apnea.  In the cited rationale, the physician simply noted that the Veteran entered service without any diagnosed hypertension, that sleep apnea likely caused weight gain, and that weight gain was the likely cause of the Veteran's current hypertension.  In an October 2011 statement, a private physician identified as T. H., M.D., indicated that he supported the findings of C. B., M. D., that the Veteran's hypertension could be secondary to obstructive sleep apnea.

In light of the cumulative record discussed above, to include the private medical opinions dated in September 2011 and October 2011, the originating agency should afford the Veteran a VA medical examination to determine the etiology of the Veteran's claimed hypertension.

As the claims files and Virtual VA only include VA treatment records from the Minneapolis VA Medical Center (VAMC) dated up to February 2011, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records from the Minneapolis VAMC for the time period from February 2011 to the present.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the claimed hypertension.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by the VA physician.  A notation to the effect that this record review took place should be included in the report of the physician.  

The physician should be requested to provide an opinion, consistent with sound medical principles, as to whether there is a 50 percent or better probability that any diagnosed hypertension was caused or permanently worsened by the Veteran's service-connected sleep apnea.  The physician should acknowledge and discuss the September 2011 and October 2011 private medical opinions.  For purposes of the opinions, the physician should assume that the Veteran is a reliable historian.

The physician must also provide the rationale for each opinion expressed.  If the physician is unable to provide any requested opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


